DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-12, 14, and 16-20 are pending.
Claims 1 and 5 are currently amended.  
Claims 13 and 15 are newly cancelled.
	Claims 1-12, 14, and 16-20 are rejected.  

Response to Arguments - 35 USC § 101
2.	Applicant’s amendment of claim 1 made 07/21/2022 to include the “heterologous” language from claim 13 overcomes the 101 rejection of record. 

Response to Arguments - 35 USC § 112 (Indefiniteness)
3.	Applicant’s amendments made 07/21/2022 overcome the indefiniteness rejection of record.

Response to Arguments - 35 USC § 112 (Improper Dependence)
4.	Applicant’s amendment of claim 1 made 07/21/2022 to include the “eukaryotic transcription factor” language from claim 13 overcomes the improper dependence rejection of record. 

Response to Arguments - 35 USC § 102
5.	Applicant’s amendment of claim 1 made 07/21/2022 to include the limitations of claim 15 overcomes the anticipation rejection of record, however these amendments require new anticipation rejections under 35 USC 102. 
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 5, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by of Eguchi (Proc. .Nat. Academy of Sciences 113.51 (2016): E8257-E8266).
	
With respect to claim 1, Eguchi discloses a synthetic transcription factor (Genome Scale Artificial Transcription Factor Library)(Eguchi, Page 8257, Abstract)  comprising (a) a DNA-binding domain of a eukaryotic transcription factor, Eguchi teaches Zinc fingers which are the DNA binding domains of Zinc finger transcription factors first discovered in the African clawed frog a eukaryote and in this case isolated from EGR1/ZIF268 from humans (Rollins, Molecular and Cellular Biology 13.8 (1993): 4776-4783) (Eguchi, Page 8258, Column 1, First full Paragraph) linked to (b) an activator domain, VP64 derived from the herpes simplex virus (Eguchi, Page 8258, Figure 1 A; Eguchi, Page 8258,Column 2, First Full Paragraph) 2) or repressor domain, and (c) a nuclear localization sequence (NLS) (Eguchi, Page 8258, Figure 1 A), wherein (1) any two, or all, of the DNA-binding domain, the activator domain, the repressor domain, and the NLS are heterologous to each other, specifically Eguchi, teaches DNA-binding domains isolated from humans while the activator domain was derived from the herpes simplex virus (Eguchi, Page 8258, Figure 1A); and (2) the DNA-binding domain, the NLS, and the activator domain or repressor domain are linked in this order from N- to C- terminus (Eguchi, Page 8258, Figure 1A).
With respect to claim 5, Eguchi discloses the synthetic TF of claim 1 (See above), wherein the synthetic TF comprises the activator domain which is a herpes simplex virus VP16, Eguchi discloses VP64 a tetrameric repeat of the activation region of VP16 from herpes simplex (Eguchi, Page 8258, Column 2, First Full Paragraph), maize C1, Saccharomyces cerevisiae Gal4, YAP1, GAT1, MATAL1, MATAL2, MCM1, Abf1, Adr1, Ash1, Gcn4, Gcr1, Hap4, Hsf1, Ime1, Ino2/Ino4, Leu3, Lys14, Mata2, Mga2, Met4, Mig1, Rap1, Rgt1, Rlm1, Smp1, Rme1, Rox1, Rtg3, Spt23, Tea1, Ume6, or Zap1.
With respect to claim 14, Eguchi discloses the synthetic TF of claim 1 (See above), wherein one or more, or all, of the DNA-binding domain, the activator domain, the repressor domain, and the NLS are obtained or derived from a non-viral organism, specifically the zinc finger backbone is derived from a human source (Eguchi, Page 8258, first full paragraph).
With respect to claim 16, Eguchi discloses a nucleic acid encoding the synthetic TF of claim 1 (See above) operatively linked to a promoter, the EF1alpha promoter (Eguchi, Page 8260, Figure 2A, 1) capable of expressing the synthetic TF in vitro or in vivo (Eguchi, Page 8260, Figure 2C).  
With respect to claim 17, Eguchi discloses a vector (Eguchi, Page 8260, , Figure 2A, 1) comprising the nucleic acid of claim 16 (See above).
With respect to claim 18, Eguchi discloses a host cell comprising the vector (Eguchi, Page 8258, Figure 1B and Figure Legend) of claim 17 (See above), wherein the host cell is capable of expressing the synthetic TF (Eguchi, Page 8258, Figure 1 C).
With respect to claim 19, Eguchi discloses a system comprising a nucleic acid of claim 16 (See above) and a second nucleic acid, a luciferase with an upstream cognate site for EGR1 (Eguchi, Page 8259, column 1, Paragraph 1, First full sentence; Eguchi, Page 8258, Figure 1B), wherein the second nucleic acid, encodes Luciferase (a gene of interest),  (GOI) (Eguchi, Page 8259, column 1, Paragraph 1, First full sentence; Eguchi, Page 8258, Figure 1B) operatively linked to a cognate site for EGR1 (a promoter and an activator/repressor binding domain) (Eguchi, Page 8259, column 1, Paragraph 1, First full sentence; Eguchi, Page 8258, Figure 1B), wherein the synthetic TF binds at least one activator/repressor binding domain such that the synthetic TF modulates the expression of the GOI (Eguchi, Page 8258, Figure 1a-1c).
With respect to claim 20, Eguchi discloses a genetically modified HEK293 eukaryotic cell or organism (Eguchi, Page 8258, Figure 1a-1c) comprising: (a) (i) one or more nucleic acids each encoding one or more transcription activators (Eguchi, Page 8259, column 1, Paragraph 1, First full sentence; Eguchi, Page 8258, Figure 1B) operatively linked to a first promoter (Eguchi, Page 8259, column 1, Paragraph 1), (ii) one or more nucleic acids each encoding one or more transcription repressors each operatively linked to a second promoter, or (iii) combinations thereof; and (b) one or more nucleic acids each encoding one or more independent genes of interest (GOI) (Eguchi, Page 8259, column 1, Paragraph 1, First full sentence; Eguchi, Page 8258, Figure 1B) each operatively linked to a promoter (Eguchi, Page 8259, column 1, Paragraph 1, First full sentence) that is activated by the one or more transcription activators (Eguchi, Page 8259, column 1, Paragraph 1, First full sentence; Eguchi, Page 8258, Figure 1B), repressed by the one or more transcription repressors, or a combination of both; wherein at least one transcription activator or transcription repressor is a synthetic transcription factor (TF) of claim 1 (See above).  

Response to Arguments - 35 USC § 103
9.	Applicant’s amendments to the claims, specifically integrating the limitations of claim 15 into claim 1 overcome the obviousness rejections against claims 6 and 7, 8 through 10, 11, and 12.  However applicant’s arguments with respect to claim 15 are not found to be persuasive. 

	Applicant’s arguments against the rejection of claim 15 are centered around Eguchi’s use of mouse embryonic fibroblasts to generate a library of artificial transcription factors and this systems difference from the teaching of Blue which discloses modified plant proteins that were tested in yeast.  This argument is not found to be persuasive because Eguchi is used to teach a specific order to elements within a synthetic transcription factor.  This order is not species specific and is instead a general principle that can be applied to synthetic transcription factors such as those taught in Blue.  Therefore, applicants’ arguments against claim 15 are not persuasive, however 35 USC 103 rejections are withdrawn in light of applicant’s amendments and the new 35 USC 102 rejection.   

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 are rejected under 35 U.S.C. 103  as being unpatentable over Eguchi (Proc. .Nat. Academy of Sciences 113.51 (2016): E8257-E8266) in view of Blue, CN 107556389 A, 2018-01-09.
With respect to claim 2, Eguchi teaches all of the limitations of claim 1 (See 35 USC 103 rejection).  
With respect to claim 2, Eguchi does not teach a Saccharomyces cerevisiae TF.  
With respect to claim 2, Blue teaches a synthetic TF with a eukaryotic TF from Saccharomyces cerevisiae (Blue, Page 6, Paragraph 1, Line 1).
	It would have been obvious to the ordinary artisan at the time of filing to modify the synthetic transcription factor of Eguchi to use the transcription factor of Blue.  This would have been obvious because the two references are both drawn to synthetic transcription factors.  Upon viewing the teachings of each reference, it would have been obvious to the ordinary artisan to combine the references because of the effectiveness of the transcription factor of Blue.  The ordinary artisan would have been motivated to use the yeast TF of Blue because of versatility and effectiveness of the Gal4 transcription factor which can increase the expression of a target gene and is able to efficiently bind DNA.  Therefore, claim 2 is rejected under 35 USC 103 as obvious under Eguchi in view of Blue.  

With respect to claims 3 and 4, Eguchi teaches all of the limitations of claim 1 (See 35 USC 102 rejection above).  
With respect to claims 3-4, Eguchi does not teach a S. cerevisiae TF of Gal4.  
With respect to claims 3-4, Blue teaches a synthetic TF with a Gal4 TF from Saccharomyces cerevisiae (Blue, Page 6, Paragraph 1, Line 1).
	It would have been obvious to the ordinary artisan at the time of filing to modify the synthetic transcription factor of Eguchi to use the Gal4 transcription factor of Blue.  This would have been obvious because the two references are both drawn to synthetic transcription factors.  Upon viewing the teachings of each reference, it would have been obvious to the ordinary artisan to combine the references because of the effectiveness of the transcription factor of Blue.  The ordinary artisan would have been motivated to use the yeast TF of Blue because of versatility and effectiveness of the Gal4 transcription factor which can increase the expression of a target gene and is able to efficiently bind DNA.  Therefore, claim 2 is rejected under 35 USC 103 as obvious under Eguchi in view of Blue.  	Therefore claims 2-4 are rejected under 35 USC 103 as being obvious under Eguchi in view Blue.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi, Reprogramming cell fate with a genome-scale library of artificial transcription factors, PNAS, December 5, 2016 in view of Johnson, Identification of a transcriptional activation domain in yeast repressor activator protein 1 (Rap1) using an altered DNA-binding specificity variant, The Journal of Biological Chemistry, April 7, 2017.
Claims 1 and 5 and the teachings Eguchi regarding the limitations of claims 1 and 5, see 35 USC 102 above.  
	With respect to claim 6, Eguchi teaches all of the limitations of claim 5 (See above).
	With respect to claim 6, Eguchi does not teach the synthetic TF of claim 5, wherein the S. cerevisiae activator domain is a RAP1 activator domain.  
	With respect to claim 6, Johnson teaches the activation domain of RAP1 (Johnson, Page 5705, Column 1, Paragraph 1).  Additionally, Johnson teaches that RAP1 drives the transcription of 128 or the 137 genes encoding ribosomal proteins as well as many of the genes encoding the enzymes of glycolysis and that the activation domain of RAP1 is essential for the function of RAP1 (Johnson, Page 5716, Column 1, Paragraph 2).  
	With respect to claim 7, Eguchi teaches all of the limitations of claim 1 (See 35 USC 102 rejection above).
	With respect to claim 7, Eguchi does not teach the synthetic TF of claim 1, wherein the DNA-binding domain comprises the amino acid sequence of Rap1.
	With respect to claim 7, Johnson teaches the DNA binding domain (DBD) of RAP1 (Johnson, Page 5705, Column 2, Paragraph 2).  Johnson also teaches that the Rap1 DBD is required for yeast to survive and that the binding domain has an activation function (Johnson, Page 5706, Column 1, Paragraphs 2-3; Johnson, Page 5706, Column 2, Paragraph 2).  Finally, Johnson teaches that the DBD of Rap1 is composed of two homeodomain motifs that bind multiple locations within the plant (Johnson, Page 5706, Column 2, Paragraph 1; Johnson, Page 5705, Column 2, Paragraph 4).  
	It would have been obvious to the ordinary artisan at the time of filing to modify the synthetic transcription factor of Eguchi to use the DNA binding domain and/or the activation domain of Johnson (RAP1).  This would have been obvious because the method of Eguchi uses protein domains in order to generate a synthetic transcription factor and the DNA binding domain and activation domains of RAP1 are highly functional protein domains from yeast.  The ordinary artisan would have been motivated to combine these references because the activation domain of RAP1 is capable of activating the expression of a large number of genes including 128 of 137 ribosomal proteins and many of the genes encoding the enzymes of glycolysis.  While the DNA binding domain of RAP1 has an intrinsic activation function which is beneficial when creating a synthetic transcription factor with the goal of increasing expression of target genes.  Finally, the DNA binding domain of Rap1 is capable of binding multiple locations within the plant.  This would have been motivating to the ordinary artisan as these two domains are proven to be capable of binding to the promoter of many target genes at a common motif and then increasing the expression of a target gene.  Therefore, claims 6-7 are rejected as obvious under Eguchi in view of Johnson.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi, Reprogramming cell fate with a genome-scale library of artificial transcription factors, PNAS, December 5, 2016 in view of Wensing, A CRISPR Interference Platform for Efficient Genetic Repression in Candida Albicans, mSphere, February 13, 2019.
Claim 1 and 5 and the teachings of Eguchi regarding the limitations of claims 1 and 5, see 35 USC 102 above.  
With respect to claim 8, Eguchi teaches all of the limitations of claim 1 (See 35 USC 102 rejection above).
With respect to claim 8, Eguchi does not teach the synthetic TF of claim 1, wherein the synthetic TF comprises a repressor domain.
With respect to claim 8, Wensing teaches a synthetic transcription factor composed of inactivated Cas9 (dCas) and the Mig1 transcriptional repressor which Wensing showed was able to repress target genes in S. Cerevisiae (Wensing, Page 5, Paragraph 4).  
With respect to claim 9, Eguchi teaches all of the limitations of claim 8 disclosed above (See above).
With respect to claim 9, Eguchi does not teach the synthetic TF of claim 8, wherein the repressor domain comprises a yeast repressor domain.
With respect to claim 9, Wensing teaches a synthetic transcription factor composed of inactivated Cas9 (dCas) and the Mig1 transcriptional repressor which Wensing showed was able to repress target genes in S. Cerevisiae (Wensing, Page 5, Paragraph 4).  
With respect to claim 10, Eguchi teaches all of the limitations of claim 9 disclosed above (See above).
With respect to claim 10, Eguchi does not teach the synthetic TF of claim 9, wherein the yeast repressor domain is a Saccharomyces cerevisiae Mig1 repressor domain.
With respect to claim 10, Wensing teaches a synthetic transcription factor composed of inactivated Cas9 (dCas) and the Mig1 transcriptional repressor which Wensing showed was able to repress target genes in S. Cerevisiae (Wensing, Page 5, Paragraph 4).  
It would have been obvious to the ordinary artisan at the time of filing to modify the synthetic transcription factor of Eguchi to include the repressor domain of Wensing.  This would have been obvious because both Eguchi and Wensing are drawn to synthetic transcription factors.  The synthetic transcription factor of Wensing is capable of repressing expression of target sequences, it would have been motivating to the ordinary artisan to use the Mig1 transcriptional repressor domain which confers the ability of the transcription factor of Wensing to repress gene expression in other transcription factors.  This would have been motivating because the ability to regulate target gene expression both positively and negatively allows for the complex regulation of agriculturally important traits in a manner that allows for the maximization of those traits.  Therefore, given the teachings of Eguchi and Wensing the ordinary artisan would have been motivated to generate a transcription factor comprising the Mig1 repression domain.  Therefore, claims 8-10 are rejected as obvious under Eguchi in view of Wensing.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eguchi, Reprogramming cell fate with a genome-scale library of artificial transcription factors, PNAS, December 5, 2016 in view of Twyffels, A masked PY-NLS in Drosophila TIS11 and its mammalian Homolog Tristetraprolin, PLOS ONE, August 9, 2013.
Claim 1 and 5 and the teachings of Eguchi regarding the limitations of claims 1 and 5, see 35 USC 102 above.  
With respect to claim 11, Eguchi teaches all of the limitations of claim 1 (See above).  
With respect to claim 11, Eguchi does not teach the synthetic TF of claim 1, wherein the NLS comprises a PY-NLS motif.
With respect to claim 11, Twyffels teaches the PY-NLS and also teaches that this is a highly conserved NLS (Twyffels, Page 1, Abstract).  Additionally, Twyffels teaches that the NLS activity of a PY-NLS consensus sequence strongly localize attached proteins to the nucleus (Twyffels, Page 10, Column 1, Paragraph 1).
It would have been obvious to the ordinary artisan at the time of filing to modify the method of Eguchi to use the PY-NLS of Twyffels because the synthetic transcription factor of Eguchi includes an NLS and being a transcription factor must localize to the nucleus in order to bind DNA and regulate transcription and the PY-NLS of Twyffels is a highly effective NLS.  The ordinary artisan would have been motivated to combine the teachings of these references because of the need to localize a synthetic transcription factor to the nucleus of the cell and the ability of the PY-NLS to strongly localize attached proteins to the nucleus.  Therefore, the ordinary artisan would have found it obvious to modify the method of Eguchi to include the NLS of Twyffels and would therefore have been motivated to combine the references in order to create a more effective synthetic transcription factor.  Therefore, claim 11 is rejected as obvious under Eguchi in view of Twyffels.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eguchi, Reprogramming cell fate with a genome-scale library of artificial transcription factors, PNAS, December 5, 2016 in view of Raikhel, Nuclear targeting in plants, Plant Physiology, 1992.
Claim 1 and 5 and the teachings of Eguchi regarding the limitations of claims 1 and 5, see 35 USC 102 above.  
	With respect to claim 12, Eguchi teaches all of the limitations of claim 1 (See above).
	With respect to claim 12, Eguchi does not teach the synthetic TF of claim 1, wherein the NLS comprises the amino acid sequence of yeast Matα2.  
	With respect to claim 12, Raikhel teaches the Matα2 NLS which comprises short hydrophobic regions that contain one or more basic amino acids (KIPIK) (Raikhel, Page 1627, Column 2, Paragraph 3).  Additionally, Raikhel teaches that Matα2 is a type C NLS and that it is independently sufficient to direct proteins to the nucleus (Raikhel, Page 1629, Column 2, Paragraph 3).
It would have been obvious to the ordinary artisan at the time of filing to modify the method of Eguchi to use the Matα2 NLS of Raikhel because the synthetic transcription factor of Eguchi includes an NLS and being a transcription factor must localize to the nucleus in order to bind DNA and regulate transcription and the Matα2 NLS of Raikhel is an effective NLS.  The ordinary artisan would have been motivated to combine the teachings of these references because of the need to localize a synthetic transcription factor to the nucleus of the cell and the ability of the Matα2 NLS to localize attached proteins to the nucleus.  Therefore, the ordinary artisan would have found it obvious to modify the method of Eguchi to include the NLS of Raikhel and would therefore have been motivated to combine the references in order to create a more effective synthetic transcription factor.  Therefore, claim 12 is rejected as obvious under Eguchi in view of Raikhel.  

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12	No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        

/WEIHUA FAN/Examiner, Art Unit 1663